Citation Nr: 1145473	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  06-16 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a testicular disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel



INTRODUCTION

The Veteran had active service from October 2003 to July 2004, with additional service in the National Guard. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of August 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

In April 2009 and August 2010, the Board denied the claims for a cervical spine disorder and left leg radiculopathy disorder, respectively, and remanded the claims for a right knee disorder and a testicular disorder for further development.  A review of the record shows that the RO has complied with all remand instructions to the extent possible.  Stegall v. West, 11 Vet. App. 268 (1998). 
 

FINDINGS OF FACT

1.  A chronic right knee disorder was not shown in service, not shown for years, and is unrelated to service.

2.  Current testicular pathology is not clinically shown. 


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

2.  A testicular disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims folder.   Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011). 

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011). 

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011). 

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. §3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence is required to show this secondary cause-and-effect relationship; mere lay opinion will not suffice.  See Lanthan v. Brown, 7 Vet. App. 359, 365 (1995).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

A Right Knee Disorder

The Veteran contends that a right knee disorder was incurred in service and has continued to the present.  As the Board finds a preponderance of the evidence is against the claim, service connection is denied for a right knee disorder.

Review of service treatment records finds a June 1997 complaint for pain in the left knee, with no mention of pain in the right knee.  In December 1998 and June 1999, the Veteran signed medical certificates denying any current medical problems.  In a Report of Medical History completed in September 2001, he indicated in the positive for "knee" pain; however, he did not indicate which knee.  The accompanying Report of Medical Examination found his lower extremities clinically normal and the service examiner reached no assessment about his "knee."  

On a March 2004 Post-Deployment Health Assessment, the Veteran checked in the negative for swollen, stiff or painful joints.  In an April 2005 treatment report for low back pain, he reported that pain radiated to the right knee.  The service clinician reached no assessment about the right knee itself.  On a June 2004 Report of Medical Assessment, he self-reported having been placed on a profile for his low back (now service-connected) and for his right knee pain.  (The Board observes that the March 2004 profile is of record and it does not mention the right knee).  The Veteran separated in July 2004.  

After a review of all the evidence in the claims file, the Board finds that there was no credible, probative evidence of chronic manifestations of a right knee disorder in service.   

Post-service evidence does not reflect continuous symptoms of a right knee disorder.  In October 2004, the Veteran reported to the examiner who conducted the VA spine examination (as part of the adjudication of the low back disability claim) that occasionally his right knee would give out.  He denied trauma to the right knee and once again, no assessment was reached regarding the right knee itself.  

In April 2005, he reported to the VA primary care clinician that the pain from his low back spread down both legs to the knees.  A September 2005 physical medicine rehabilitation note, which discussed physical therapy for his low back disability, included the report of pain at the right knee; however, there was no assessment made as to any disorder or pathology pertaining to the right knee itself.  

A June 2006 VA treatment report included the first complaint of right knee pain in the right knee itself.  The clinician noted the right knee was tender with crepitous.  A July 2006 x-ray study found a bipartite right patella and small effusion.  A later July 2006 physical medicine note referred to the Veteran as having patellofemoral syndrome with an "anatomical variant" of bipartite patella.  A December 2006 treatment report referred to the right knee pain as secondary to patellofemoral syndrome.  See also November 2007 and February 2008 VA treatment reports.  

In this case, after a review of all the evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a right knee disorder after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  He did not report pain, but that his knee gave way occasionally during the VA spine examination in October 2004.  

Subsequent VA treatment reports dated in 2004 to 2005 reported pain that the Veteran attributed to his lower back disability, reaching his knee; however, he did not report pain or seek treatment for the right knee itself until June 2006, nearly two years after separation from service.  Therefore, the medical evidence does not reflect continuity of symptomatology. 

The Board has also considered the Veteran's lay statements as it pertains to continuity of symptomatology.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms"). 

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

In this case, after a review of all the evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a right knee disorder after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible. 

The Board finds that the Veteran's more recently-reported history of continued symptoms of right knee pain since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his right knee disorder began in service, he did not report any such right knee pain to various VA clinicians despite regular medical evaluations in 2004 and 2005, to include physical therapy and even VA emergency room visits, during which he only reported pain in his now service-connected low back or other parts of the body.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later). 

While he now maintains that he experienced continuous symptomatology since service, his silence regarding right knee pain in the right knee itself, as opposed to generalized complaints of pain in the right leg or thigh, while speaking with respect to other medical claims is entitled to more probative weight than his current assertions of continuous symptomatology. 

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous history and reports to private medical practitioners, the absence of credible complaints or treatment for years after service, and his previous statements made for treatment purposes.  For these reasons, the Board finds that the weight of the evidence is against a finding of continuity of symptoms since service separation. 

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's right knee disorder, assessed in June 2006 and July 2006 as patellofemoral syndrome secondary to bipartite patella, to active duty, despite his contentions to the contrary. 

The Veteran was afforded a VA joints examination in June 2009, which was supplemented by an opinion in September 2010.  To the June 2009 VA examiner, the Veteran reported that his right knee had bothered him in 1997 while in basic training and ever since.  As the Board has already reviewed the service treatment records and noted that he sought treatment for his left knee in 1997, not his right knee, the Board finds this statement not credible as it is contradicted by the objective record.  

The Veteran also reported that he did not seek medical attention for his right knee in service, which is a credible statement that is supported by the objective record.  Following an examination of the right knee, a previous MRI study and x-ray study, and a review of the claims file, the examiner diagnosed patellofemoral pain syndrome and opined that it was not likely related to active service.  

In his supplemental opinion, the examiner stressed that the only complaint in-service regarding the "knee" itself was made in September 2001, while the service clinician found his lower extremities clinically normal.  Further, the Veteran did not report pain in the right knee itself until June 2006, and even then his complaint pertained to both knees.   The Board notes that there is no medical opinion that purports to relate any right knee disorder to service.    

While the Veteran contends that his right knee disorder is related to service, as a person without medical training, he can only attest to factual matters of which he has first-hand knowledge, such as experiencing symptoms in service, reporting to sick call, being hospitalized, and being prescribed medication.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In this case, establishing the etiology of patellofemoral pain syndrome of the right knee is not a simple matter capable of lay observation.  Instead, it involves internal systems of the muscle and bone and testing.  Accordingly, the Board finds his opinions to be of little probative value. 

In sum, the Veteran's statements regarding experiencing a right knee disorder symptoms in service and continuously after service are of little probative value.  His opinion regarding nexus to service is not probative.  Based on the evidence of record, the Board finds that the preponderance of the evidence is against the claim and the appeal is denied. 

A Testicular Disorder

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

A review of the service treatment records finds two complaints, in March 2005 and May 2005, both of pain in the testicles.  Both reports were clearly in the context of the pain coming from the low back disability to the testicles.  In neither evaluation did the service clinicians assess pathology with regard to the testicles.  After a review of all of the evidence, the Board finds that the Veteran did not incur a testicular disease or injury in service.

The Veteran submitted his claim in August 2004 and, in October 2004, he was afforded a VA genitourinary examination.  He reported no trauma to the scrotal sac and reported to the VA examiner that he had experienced a low back trauma in service and that pain from this radiated into the testicular area, to include both testicles.  He denied swelling, redness, or fever.  Following an objective examination, the examiner noted a cyst in the right epididymal head, and assessed orchialgia, mostly on the right side, secondary to the cyst.

By December 2004, the Veteran sought VA treatment and reported persistent testicular pain.  He reported that pain began in service at the same time as his low back disability.  A VA clinician noted palpable cysts; however, a January 2005 echogram of the scrotum found no abnormalities.  A February 2005 VA treatment report noted that the scrotal pain had resolved.  Following the same pattern, a September 2005 VA physical therapy note included the report that low back pain radiated to the right testicle, followed by a January 2006 VA treatment report that the scrotal pain had resolved.  

A December 2006 VA treatment report referred to scrotal pain as "stable," while a August 2007 treatment report referred to scrotal pain as active, but "most likely" due to prostatitis.  An October 2008 treatment report also referred to scrotal pain, which was attributed to DDD (degenerative disc disease).

In June 2009, the Veteran was afforded a VA urology examination.  He attributed the onset of testicular pain to 2007.  Upon objective examination, the examiner found only that the left and right testicle were tender.  A June 2009 scrotal sonogram found a small left varicocele.  The examiner assessed only scrotal pain and noted the sonogram found normal testicles and epididymus.  In a November 2009 addendum opinion, the VA examiner noted that no testicular disorder was found upon examination, and as the Veteran had dated the onset of pain to 2007, the testicular disorder that was not found upon examination was not related to active service.  

A December 2009 VA treatment report included the Veteran's complaint of scrotal pain, which the clinician attributed to "back disease."  In October 2010, following remand, the same VA examiner who conducted the June 2009 VA urology examination reviewed the record.  The examiner noted that the Veteran had had a right testicular cyst in October 2004; however, a January 2005 sonogram found no cyst and another sonogram in June 2009 found no cysts.  The examiner opined that either the cyst had disappeared or was never present.  The examiner concluded that the Veteran did not now have testicular cysts.

The Board observes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App, 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F. 3d 1356 (Fed. Cir. 2001). 

The Board has considered the Veteran's statements; however, in order for service connection to be established, he must have a current disability.  Post-service treatment records show that he is not currently diagnosed as a testicular pathology.  

While the Veteran submitted his claim for a testicle condition in August 2004, there are no treatment records assessing a testicular pathology as of the filing of the claim.  While the October 2004 VA examiner reported a cyst on the right epididymal head, by January 2005 no cysts were found in the scrotum and no treatment report dated thereafter has found a testicular pathology.  Finally the 2010 VA urology examiner opined that there was no evidence that he had ever had cyst, or if he had had one, it had resolved.  A current disability is required in order to establish service connection.  Brammer, 3 Vet. App. at 225; see also McClain v. Nicholson, 21 Vet. App. 319 (2007). 

Service connection may not be granted for a diagnosis of a disability by history.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Therefore, in the absence of evidence of a current disability, the preponderance of evidence is against service connection for a testicular disorder and the claim is denied.  38 U.S.C.A. § 5107(b). 

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claims, and the appeals are denied. 

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in September 2004 and August 2005 that fully addressed all notice elements and were sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

With respect to the Dingess requirements, in March 2006, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal. 

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him in the procurement of STRs and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Veteran has not reported any private treatment and all VA treatment records have been included in the record.  Moreover, he was provided with VA spine, genitourinary, and general medical examinations in October 2004, VA urology and joints examinations in June 2009 that were supplemented by addendum opinions in September 2010 and October 2010.  The Board finds that examinations were sufficient in that the examiners noted the Veteran's subjective history, available records, and performed objective examinations. 

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


ORDER

Service connection for a right knee disorder is denied.

Service connection for a testicular disorder is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


